DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on February 16, 2021 is acknowledged.
Applicant has elected Species II: Figures 7-11. Applicant states claims 1-9 are directed to Species II.
Claims 1-9 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilpela et al. (US 5,788,697), herein referred to as Kilpela.
Regarding claim 1, Kilpela discloses a cable-tensioning instrument (title and figures 1-4), comprising a distal shaft member (2) having a first cable passageway portion (2c) that extends therethrough along a longitudinal axis for receiving a cable (col. 3, ll. 7-12 and figure 2), a proximal locking member (11, 12) having a second cable passageway portion (see figure 2 below) that extends therethrough aligned with the longitudinal axis (figure 2) and terminating at a proximal end of the proximal locking member (11, 12), a cable anchoring portion (11a, 12, 13a) of the proximal locking member (11, 12) for fixing the cable thereto (col. 3, ll. 1-12), and a rotatable actuator (4) (col. 3, ll. 28-31) extending about the distal shaft member (2) to be rotatable about the longitudinal axis (figures 1 and 2) and being configured (i.e. capable of) such that rotation of the rotatable actuator (4) is operable to shift the distal shaft member (2) relative to the proximal locking member (11, 12) along the longitudinal axis to tension the cable (col. 3, ll. 28-31) extending through the first and second cable passageway portions (see figure 2 below) and fixed to the cable anchoring portion (11a, 12, 13a).

    PNG
    media_image1.png
    1007
    454
    media_image1.png
    Greyscale


Regarding claim 3, Kilpela discloses wherein the cable anchoring portion (11a, 12, 13a) includes a groove (portion of element 11a) at the proximal end of the proximal locking member (11, 12) oriented transversely with respect to the longitudinal axis (see figure 2 above), the groove (portion of element 11a) being in communication with the second cable passageway portion (see figure 2 above) for receiving the cable extending therefrom and guiding the cable at least partially toward the cleat portion (11a).
Regarding claim 6, Kilpela discloses wherein the distal shaft member (2) includes a threaded portion (2b) for engaging with a mating threaded portion (4b) of the rotatable actuator (4) such that rotation of the rotatable actuator (4) (col. 3, ll. 28-31) shifts the proximal locking member (11, 12) linearly along the longitudinal axis (figures 2 and 9).
Regarding claim 7, Kilpela discloses wherein the distal shaft member (2) includes an indexing portion (9, 20) for inhibiting rotation of the distal shaft member (2) (col. 2, ll. 62-64) with respect to the proximal locking member (11, 12) when the rotatable actuator (4) is rotated with respect to the distal shaft member (2).
Regarding claim 9, Kilpela discloses wherein the proximal locking member (11, 12) includes a cylindrical surface portion (portion of element 11) about which the rotatable actuator (4) is rotatably mounted (has been interpreted as indirect attachment, see figures 1 and 2).

Allowable Subject Matter
Claims 4, 5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration, it is determined that the prior art (e.g. Kilpela (US 5,788,697), Pratt et al. (US 2010/0305571) neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775